Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
This is a final office action in response to arguments and amendments for application 16/301,136 filed on 02/25/2021. Claims 1-4, 6-14, 17-18 are currently amended. Claim 5 is currently cancelled. Claims 1-4 and 6-18 are currently pending and will be examined below.

Response to Arguments
Applicant’s arguments, see pgs. 11-16, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1-4 and 6-18 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of C. et al. (US Pub. 2015/0120617) and Leung (US Pub. 2015/0212722) as explained below.
Claim Interpretation
Claims 1, 8, 9, 12 and 13 have been amended to present sufficient structure capable of performing the functions recited. Therefore U.S.C. §112 interpretation is withdrawn.

Claim Rejections - 35 USC § 101
Claim 18 has been amended to present sufficient structure capable of performing the functions recited. Therefore U.S.C. §101 rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “The information processing apparatus according to claim 6, wherein the CPU is further configured to: acquire the content information,” but it is unclear whether the content information is the first content or the second content. For the purposes of examination, this limitation is being interpreted as acquiring the second content information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over C. et al. (US Pub. 2015/0120617) in view of Leung (US Pub. 2015/0212722).
Regarding claim 1, C. teaches 
	An information processing apparatus, comprising: a central processing unit (CPU) configured to: control display of first content (Fig. 3 #302);
receive user operation information of a user operation for play back of second content, the second content is associated with at least one piece of bio-information of a bio-information acquisition target, and the at least one piece of bio-information of the bio-information acquisition target corresponds to a time of generation of the second content; and (Fig. 1 #150; Par. [0011, 32, 39, 41, 49]; in one example, display is configured to display sensor data (i.e. second content associated with bio-information) along with images (e.g. wedding photos i.e. first content) which may bounded by time information associated with sensor data), which can be selectively played by the user.
the at least one piece of bio-information of the bio-information acquisition target corresponds to a time of generation of the second content of the at least one piece of bio-information and the play back of the second content, wherein the at least one piece of bio-information and the second content are played back based on the user operation information. (Fig. 2 #210; Par. [0049-50, 52, 56-7] sensor can record various optional (i.e. based on user operation information) supplemental data (e.g. physiological, psychological, audio, tactile, and olfactory data) including timestamps associated when the image and supplemental data was captured)
C. does not explicitly teach wherein the user operation is on the display of the first content.
wherein the user operation is on the display of the first content (Fig. 5A, 6; Par. [0082-86]; optional playback of supplementary sensory data is presented on the screen along with primary data).
It would have been obvious before the effective filing date of the claimed invention to a person
having ordinary skill in the art to combine the functions associated with the supplementary data of Leung into the user experience playback module of C. The motivation for this combination would have been to facilitate sensory playback information (Abs., Par. [0018]).
Regarding claim 2, the combination of C. and Leung teach claim 1 as shown above, and Leung further teaches
	The information processing apparatus according to claim 1, wherein the second content that is associated with the bio-information is acquired from a management section that is managed on a social network service. (Par. [0082] secondary sensory signals are selected from a set of predefined signals on a server social network application server)
	Regarding claim 3, the combination of C. and Leung teach claim 2 as shown above, and Leung further teaches
	The information processing apparatus according to claim 2, wherein the CPU is further configured to control the display of the first content on the social network service. (Par. [0088] consumer of content can create, edit and/or share video content using a mobile device.)
	Regarding claim 4, the combination of C. and Leung teach claim 1 as shown above, and Lueng further teaches
	The information processing apparatus according to claim 1, wherein, the second content is associated with a plurality of pieces of bio-information, and the CPU is further configured to control the display of the first content for a plurality of users based on a number of the plurality of pieces of bio-information. (Fig. 5A; Par. [0080-2] users can create a multi-signal (i.e. plurality of pieces of bio-information) sensory meme for display of the associated image playback in the future)
	Regarding claim 6, the combination of C. and Leung teach claim 1 as shown above, and C. further teaches
	The information processing apparatus according to claim 1, wherein the CPU is further configured to generate the second content based on the at least one piece of bio-information and content information. (Fig. 2 #210; Par. [0038-9, 42] sensor can record various optional supplemental data (e.g. physiological, psychological, audio, tactile, and olfactory data), which can be played back based on user demands or portion of the sensor data relevant to the targeted user experience)
	Regarding claim 7, the combination of C. and Leung teach claim 6 as shown above, and C. further teaches
	The information processing apparatus according to claim 6, wherein the content information includes at least one of image information, sound information, or activity information. (Fig. 2 #230; Par. [0038-9] sensor can record various optional supplemental data (e.g. physiological, psychological, audio, tactile, and olfactory data) used for enhancing photo-viewing (e.g. wedding photos))
	Regarding claim 8, the combination of C. and Leung teach claim 1 as shown above, and C. further teaches
	The information processing apparatus according to claim 1, wherein the CPU is further configured to acquire the at least one piece bio-information from a detection apparatus, and the detection apparatus detects the at least one piece of bio-information from the bio-information acquisition target. (Fig. 1 #110; Par. [0019] sensor interface (i.e. bio-information detection apparatus) is configured to communicate with various sensors or devices with sensors to receive to send sensor data (i.e. bio-information))
	Regarding claim 9, the combination of C. and Leung teach claim 6 as shown above, and Leung further teaches
	The information processing apparatus according to claim 6, wherein the CPU is further configured to: acquire the content information; and (Par. [0011, 42] in the example of a couple viewing their wedding photos, relevant audio data (i.e. acquire content information) is retrieved and played back at the proper time along with other sensory information in order to enhance the experience)
	temporally synchronize the at least one piece of bio-information with the content information. (Par. [0011, 42]; in the example of a couple viewing their wedding photos, relevant audio data is retrieved and played back at the proper time (i.e. synchronize) along with other sensory information (i.e. bio-information) in order to enhance the experience)
	Regarding claim 10, the combination of C. and Leung teach claim 1 as shown above, and C. further teaches
	The information processing apparatus according to claim 1, wherein the CPU is further configured to cause an experience apparatus to play back the second content, and the experience apparatus executes a specific operation, for an experience based, on the bio-information. (Fig. 1 #150-60; Par. [0039-41] sensor data correlated with user experience uses various devices to recreate the environmental and physiological condition comparable to the information captured at the time associated with a photo)
	Regarding claim 11, the combination of C. and Leung teach claim 1 as shown above, and C. further teaches
	The information processing apparatus according to claim 1, wherein the user operation is at least one of an operation to an image of the displayed first content, an operation by a user sound, or an operation by a user gesture. (Par. [0049-50] in an example where the displayed first content is a 
	Regarding claim 12, the combination of C. and Leung teach claim 1 as shown above, and C. further teaches
	The information processing apparatus according to claim 10, wherein the CPU is further configured to: select a playback device from a plurality of playback devices in the experience apparatus; and (Par. [0011, 41-2, 51] sensor interface can be used to selectively actuate sensors)
	determine an experience method based on the selected playback device. (Par. [0041-2, 51] selected device are used to recreate sensations based on the available devices and relevant data)
Regarding claim 13, the combination of C. and Leung teach claim 12 as shown above, and C. further teaches The information processing apparatus according to claim 12,  wherein the CPU is further configured to control presentation of the experience method that includes at least one of usage of the playback device or a wearing location of the playback device (Fig. 1 #130, #160; Par. [0021, 27, 34, 38] context information module records user experience and experience generation module adapts playback experience based on location and many other factors, including an activity (i.e. usage). 
	Regarding claim 14, the combination of C. and Leung teach claim 1 as shown above, and C. further teaches
	The information processing apparatus according to claim 12, wherein the CPU is further configured to determine the experience method based on an instruction from a person that  experiences the at least once piece of bio- information. (Par. [0039-41, 51] user can select a specific prior user playback experience or a novel user playback experience)
	Regarding claim 15, the combination of C. and Leung teach claim 1 as shown above, and C. further teaches
	The information processing apparatus according to claim 8, wherein the detection apparatus includes at least one of a heartbeat sensor, a blood pressure sensor, a perspiration sensor, or a body temperature sensor. (Par. [0020-1] devices for detecting heart rate, EEG, body part temperature sensor are part of the potential sensor array)
	Regarding claim 16, the combination of C. and Leung teach claim 1 as shown above, and C. further teaches
	The information processing apparatus according to claim 12, wherein the playback device includes at least one of a head mounted display, a speaker, a vibration generator, a haptic device, a humidifier, a heat generator, a generator of a gas with an odor, or a pressurizer. (Fig. 1 #160; Par. [0043] experience generation model can output by visual, auditory, haptic or olfactory devices)
Regarding claim 17, see the rejection for claim 1.
Regarding claim 18, see the rejection for claim 1.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J MITCHELL CURRAN/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157